                                                                         FILED
                                                                         DEc 1 12018
                      UNITED STATES DISTRICT COURT                   Cieri(, U.s . .
                                                                       District OD,atr,ct C
                          DISTRICT OF MONTANA                                    fM        oun
                                                                             Missou/~ntana
                           MISSOULA DIVISION


                                             Case No. 6:18-PO-5070-JCL
UNITED STATES OF AMERICA,
                                             VIOLATION: F5164262
                   Plaintiff,
                                             DISPOSITION CODE: PF
vs.
                                             ORDER ACCEPTING
AMANDA R. MARCUM,                            PLEA LETTER

                   Defendant.


      Plaintiffs counsel, Tom Bartleson, Assistant U.S. Attorney, submitted a

letter to the Court dated September 5, 2018, advising Plaintiff has reached an

agreement with Defendant. Plaintiff has agreed to reduce the total amount due on

the violation notice from $330.00 to $100.00, and Defendant has agreed to forfeit

that amount.

      IT IS HEREBY ORDERED that Defendant may forfeit collateral in the

amount of $100.00, which has been paid in full.

      DATED this 11th day of December, 2018.
